DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-17 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a method for determining at least one optical parameter of a spectacle lens, the optical parameter denoting a value for a property of the spectacle lens which is set during production of the spectacle lens to achieve an intended correction of ametropia of an eye of a user of the spectacle lens, the method comprises step of determining the at least one optical parameter of the spectacle lens by image processing of the at least one image, wherein at least one optical parameter of the spectacle lens is determined based on the alteration of the at least one of the eye portion or the face portion adjacent to the eye 15of the user in accordance with equation (1): 
    PNG
    media_image1.png
    60
    320
    media_image1.png
    Greyscale
wherein d = 0.0005 m in case of a negative lens and d = 0.001 m in case of a positive 20lens, n is a refractive index of a material of the spectacle lens of 1.5 or 1.52 or 1.6 or 1.67 or 1.74 or a combination 1 corresponds to a power of a front lens surface of the spectacle lens; (claim 10) a computer program for determining at least one optical parameter of a spectacle lens, the optical parameter denoting a value for a property of the spectacle lens which is set during production of the spectacle lens to achieve an intended correction of ametropia of an eye of a user of the spectacle lens, wherein the computer program is stored 5on a non-transitory computer storage medium and is configured to determine the at least one optical parameter of the spectacle lens by image processing of the at least one image, wherein the at least one optical parameter of the spectacle lens is determined based 15on the alteration of the at least one of the eye portion or the face portion adjacent to the eye of the user in accordance with equation (1):
    PNG
    media_image1.png
    60
    320
    media_image1.png
    Greyscale

wherein d= 0.0005 m in case of a negative lens and d= 0.001 m in case of a positive lens, n is a refractive index of a material of the spectacle lens of 1.5 or 1.52 or 1.6 or 1.67 or 1.74 or a combination thereof, and e = 0.012 m and e’ = 0.013348 m, and wherein S' corresponds to a vertex power of the spectacle lens and D1 corresponds to a power of a front lens surface of the spectacle lens; (claim 11) a method for determining at least one optical parameter of a spectacle lens, the optical parameter denoting a value for a property of the spectacle lens which is set during production of the spectacle lens to achieve an intended correction of ametropia of an eye of a user of the spectacle lens, the method comprises at least one optical parameter of the spectacle lens is determined based on the alteration of the at least one of the eye portion or the face portion adjacent to the eye 15of the user in accordance with equation (1): 
    PNG
    media_image1.png
    60
    320
    media_image1.png
    Greyscale
 wherein d= 0.0005 m in case of a negative lens and d= 1 corresponds to a power of a front lens surface of the spectacle lens; (claim 12) an apparatus configured to determine at least one optical parameter of a spectacle lens, wherein the optical parameter denotes a value for a property of the spectacle lens which is set during production of the spectacle lens to achieve an intended correction of ametropia of an eye of a user of the spectacle lens, the apparatus comprises at least one camera is further configured to affect that the at least one 15optical parameter of the spectacle lens is determined based on an alteration of the at least 45one of the eye portion or the face portion adjacent to the eye of the user in accordance with equation (1): 
    PNG
    media_image1.png
    60
    320
    media_image1.png
    Greyscale
 20 wherein d= 0.0005 m in case of a negative lens and d= 0.001 m in case of a positive lens, n is a refractive index of a material of the spectacle lens of 1.5 or 1.52 or 1.6 or 1.67 or 1.74 or a combination thereof, and e = 0.012 m and e’ = 0.013348 m, and wherein S' corresponds to a vertex power of the spectacle lens and D1 corresponds to 25a power of a front lens surface of the spectacle lens; (claim 14) a method for determining at least one optical parameter of a spectacle lens, wherein the optical parameter denotes a value for a property of the spectacle lens which is set during production of the spectacle lens to achieve an intended correction of ametropia of an eye of a user of the spectacle lens, the method comprises determining the at least one optical parameter of the spectacle lens by image processing of the at least one image; determining the at least one optical parameter of the spectacle lens is further effected by a classification or a regression of the at least one image statistical parameter with a machine learning method, in particular by a neural network.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seitz et al. (US 10520751 B2) discloses Apparatus And Method For Determining Optical Parameters of a user with spectacles arranged in the use position on the head of the user includes at least one projection device (12) designed and arranged for marking a partial region of the head of the user and of the spectacles of the user with a light projection; at least one image recording device (11) designed and arranged for generating image data at least from the marked partial region of the head of the user and/or of the spectacles of the user; and a data processing device with a user data determining device, which is designed to determine user data from the marked partial region of the head and/or of the spectacles on the basis of the generated image data, wherein the user data comprise spatial information in the three-dimensional space of points of the partial region of the head and/or of the spectacles, and a parameter determining device, which is designed to determine optical parameters of the user on the basis of the user data.  However, Seitz et al. does not teach or fairly suggest a method for determining at least one optical  
    PNG
    media_image1.png
    60
    320
    media_image1.png
    Greyscale

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872